                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-00307-FDW

MAURICE L. STROUD, also known as    )
MAURICE LADAWAYNE STROUD,           )
                                    )
      Petitioner,                   )
                                    )                       ORDER IMPOSING
vs.                                 )                       PREFILING INJUNCTION
                                    )
MAURY CORRECTIONAL,                 )
                                    )
             Respondent.            )
____________________________________)

       THIS MATTER is before the Court upon its own motion.

       Since the Court dismissed Petitioner’s first Petition for Writ of Habeas Corpus, 28 U.S.C.

§ 2254, challenging his 2004 state judgment for second-degree murder, second-degree

kidnaping, and robbery with a dangerous weapon, as untimely, see Stroud v. Albermarle

Correctional, No. 3:15-cv-00608-FDW (W.D.N.C.), Doc. No. 6, Petitioner has filed at least six §

2254 habeas petitions challenging the same 2004 state judgment on the same grounds and in

almost identical terms. See Stroud v. Clelland, No. 3:16-cv-00677-FDW (W.D.N.C.); Stroud v.

Hooks, No. 3:17-cv-00174-FDW (W.D.N.C.); Stroud v. Stein, No. 3:17-cv-00301-FDW

(W.D.N.C.); Stroud v. Stein, No. 3:17-cv-00313-FDW (W.D.N.C.); Stroud v. Maury

Correctional, No. 3:18-cv-00307-FDW (W.D.N.C.); Stroud v. State of North Carolina, No. 3:18-

cv-00435-FDW (W.D.N.C.). Despite this Court repeatedly informing him of the requirement,

Petitioner did not obtain authorization from the Fourth Circuit Court of Appeals before filing any

of these successive § 2254 habeas applications, see 28 U.S.C. § 2244(b)(3)(A).

       In civil case Nos. 3:17-cv-00301-FDW and No. 3:17-cv-00313-FDW, the Court denied


                                                1
Petitioner’s motions to proceed in forma pauperis, citing his abusive practice of filing repetitive,

unauthorized habeas petitions. Undeterred, Petitioner filed two more unauthorized, successive

habeas petitions, including the one in this civil action.

       Federal courts may issue prefiling injunctions when vexatious filings hinder the court

from fulfilling its constitutional duty. See Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812,

817 (4th Cir. 2004). Before enjoining the filing of further petitions, however, a court must afford

the petitioner notice and an opportunity to be heard. See id. at 819. On August 14, 2018, this

Court provided Petitioner notice of its intent to enter a prefiling injunction prohibiting him from

filing additional habeas petitions challenging his 2004 criminal judgment unless he either pays

the $5.00 filing fee in full or demonstrates that the Fourth Circuit has authorized him to file the

habeas petition. (Doc. No. 2.) The Court provided Petitioner 14 days to submit written

opposition to the Court’s imposition of a prefiling injunction. (Doc. No. 2.) Petitioner has not

responded to the Court’s Notice and Order.

       The Court finds Petitioner’s repetitive, unauthorized § 2254 habeas petitions challenging

his 2004 judgment, and their various accompanying motions, vexatious. See Cromer, 390 F.3d

at 817. The Court also finds these repetitive filings hinder it from fulfilling its constitutional

duty. See id.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner is prohibited from filing any application for habeas relief in this federal

           district, challenging his 2004 Mecklenburg County, North Carolina, convictions

           and/or sentences for second-degree murder, second-degree kidnapping, and robbery

           with a dangerous weapon unless:


                                                  2
       a. He includes full payment for the $5.00 filing fee with the habeas application;

           OR

       b. He includes authorization from the Fourth Circuit to file the habeas

           application, see 28 U.S.C. § 2244(b)(3)(A), AND an application to proceed in

           forma pauperis with the habeas application.

2. From this day forth, the Clerk of Court shall not docket and shall return any document

   Petitioner submits for filing, that:

       a. Challenges his 2004 state judgment for second-degree murder, second-degree

           kidnaping, and robbery with a dangerous weapon; AND

       b. Does not bear the case number of an established civil action (open or closed);

           AND

       c. Does not meet either requirement specified in para. 1(a) or (b) of this Order.

3. The Clerk of Court shall include a copy of this Order with any unfiled document

   returned to Petitioner.

SO ORDERED.


                                      Signed: May 3, 2019




                                          3
